      Case 6:17-cv-00047 Document 44 Filed on 01/28/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                January 28, 2019
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  VICTORIA DIVISION

SAN ANTONIO BAY ESTUARINE            §
WATERKEEPER, et al,                  §
                                     §
     Plaintiffs,                     §
VS.                                  §               CIVIL ACTION NO. 6:17-CV-00047
                                     §
FORMOSA PLASTICS CORP, TEXAS, et al, §
                                     §
     Defendants.                     §

                                              ORDER

        On this day, the Court considered the plaintiffs’ unopposed motion for leave to file an

amended complaint. (Dkt. No. 42). After having reviewed the motion, and good cause having

been shown, the Court determines that the plaintiffs’ motion should be GRANTED. See Fed. R.

Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires.”). Accordingly, it

is, therefore,

        ORDERED that the plaintiffs’ unopposed motion for leave to file an amended complaint

is GRANTED.

        It is FURTHER ORDERED that the clerk is directed to file the plaintiffs’ First Amended

Complaint, attached as Exhibit “1” to their motion for leave, as of the date of this Order.

        SIGNED on this 28th day of January, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
